



COURT OF APPEAL FOR ONTARIO

CITATION: Law Society of Ontario v. Leahy, 2018 ONCA 1010

DATE: 20181210

DOCKET: C65203 and C65808

Juriansz, Brown and Roberts JJ.A.

BETWEEN

Law Society of Ontario

Applicant (Respondent)

and

Timothy Edward Leahy

Respondent (Appellant)

Timothy Edward Leahy, acting in person

Simon Bieber and Alex Fidler-Wener, for the respondent

Heard: December 6, 2018

On appeal from the order of Justice Victoria R.
    Chiappetta of the Superior Court of Justice, dated March 7, 2018, and from the
    order of Justice E. Morgan of the Superior Court of Justice, dated August 1,
    2018, with reasons reported at 2018 ONSC 4722.

REASONS FOR DECISION

[1]

The appellant appeals from two orders that permanently enjoin him from
    advertising, holding himself out and practising as a lawyer in Ontario.

[2]

The appellant sought to file fresh evidence.  Other than the transcript
    of the March 7, 2018 hearing before Chiappetta J., we do not admit the
    appellants affidavit evidence.  It does not meet the criteria for the
    admission of fresh evidence on appeal because it mainly consists of argument.

[3]

Section 26.1(1) of the
Law Society Act
prohibits a non-licensee
    from providing legal services or holding himself out as a lawyer in Ontario. 
    The appellants licence to practise law in Ontario was revoked on December 10,
    2014 and has not been reinstated.  He did not appeal his disbarment. 
    Accordingly, he has no licence to practise law in Ontario.

[4]

The appellant complains about various steps in the proceedings at which
    he perceives he was treated unfairly. He ascribes ill will to the Law Society
    and its counsel and former counsel, whom he accuses of deliberately
    manipulating the process against him. We see no merit in the appellants
    submissions that he was not treated fairly or that the respondent committed
    multiple abuses of process.  Neither the record nor the motion judges reasons
    support it. Moreover, if there were any procedural irregularities in the March
    7
th
hearing, they were cured in the July 25
th
hearing. We
    note that the motion judge on the July 25
th
hearing explicitly
    incorporated the March 7, 2018 order into his of August 1, 2018, as an omnibus
    order.

[5]

The appellants criticism of isolated items of evidence during his
    submissions could not refute the overwhelming evidence before the two motion
    judges.  This evidence clearly demonstrated that following the revocation of
    his licence, the appellant continued to hold himself out as a lawyer entitled
    to practise law in Ontario on various websites, in other media, and through
    corporations, which he controlled, and continued to offer legal services to
    clients for remuneration. The appellant, in the earlier proceedings, had not
    only admitted he was practicing law but had claimed the right to do so.

[6]

Before us the appellant stated that he had not practised law during the
    preceding fourteen months. If true, this does nothing to undermine the basis on
    which the injunctive orders were made and the Law Societys entitlement to a
    permanent injunction.

[7]

Morgan J., in careful reasons, analysed each of the several bases upon
    which the appellant claims the right to practice law and to appear in the
    Federal Court. We agree with his reasons for rejecting each of these claims.

[8]

We conclude that the motion judges correctly found the appellant was in
    clear breach of s. 26.1 of the
Law Society Act
. It was therefore open
    to them to grant permanent injunctive relief under s. 26.3 of the Act to bring
    an end to the appellants prohibited conduct.

[9]

The appeals are dismissed.

[10]

The
    respondent is entitled to its costs on a partial indemnity basis in the amount
    of $22,000.

R.G. Juriansz J.A.

David Brown J.A.

L.B. Roberts J.A.


